Blandford, Justice.
An action was brought by Warren against the railroad company to recover damages for the killing of one mule and for injuries to another mule-and a wagon ; and a verdiet was had in his favor. The railroad company moved for a new trial, upon the general grounds that the verdict was contrary to law and to the evidence, and upon the following special grounds :
1. Error in allowing the plaintiff to testify, over objection of defendant, as to the expense of feeding and doctoring the crippled mule during the time it could not work; the court ruling that it was a measure of damages as to the mule. We do not think there was any error in this ruling of the court, under the evidence submitted in the ease.
2. Error in charging: “Now find out, gentlemen, who was upon the train, what they did, what kind of a lookout they kept, whether the servants of this company were doing all they could have done.” We do not think this charge was error, inasmuch as the court in its general charge stated to the jury that if the company had used all reasonable and ordinary care and diligence to prevent the injury to the plaintiff’s property, he could not recover.
3. Error in charging : “ See whether there was anything on the track, and whether they were keeping a proper lookout; and inquire where this property came *333from, if it came upon the track; inquire the rate of speed at which it was traveling; inquire whether it came to a point where it was seen or ought to have been seen by the employes of the railroad company.” We do not see any error in this charge. Taking the entire charge of the court together, it does not appear that these in - structions caused any damage to the plaintiff in error. The charge as set out in the record correctly stated the law as applicable to the case, and as fairly and impartially as, it seems to us, was requisite.

Judgment affirmed.